ACCEPTED
                                                                                               03-14-00353-CR
                                                                                                       5869622
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          6/29/2015 4:43:39 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                     NO. 03-14-00353-CR

KELLY RITA SHEFFIELD                             §          IN THE THIRD FILED IN
                                                                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
v.                                               §          DISTRICT 6/29/2015
                                                                      COURT4:43:39
                                                                                 OF PM
                                                                       JEFFREY D. KYLE
THE STATE OF TEXAS                               §          APPEALS OF TEXAS Clerk




         STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:



                                                 I.

         Appellant was charged by indictment with Evading Arrest with a Vehicle

and Endangering a Child, both state jail felonies. She was found guilty by a jury

and sentenced to two years confinement in state jail, suspended for five years for

Evading, and two years confinement in state jail, suspended for five years for the

Endangering offense. 1 She was also ordered to pay a $1,000 fine on each count,

along with court costs. Appellant’s brief was originally due on October 10, 2014.

After multiple extensions and hearings, Appellant’s brief was filed on May 28,

2015. The State’s brief is currently due on June 29, 2015.

1
    Appellant was acquitted of a third charge, Tampering with Physical Evidence.

                                                 1
                                          II.

      I anticipate that I will handle the brief for the State in this case. I attended an

appellate law conference in Austin over three days at the end May, and I sat second

chair for oral argument in 03-14-00669-CR on June 3, 2015. I also helped review

and file another attorney’s brief in 03-14-00192-CR. I worked through the

weekend of the 13th to file the State’s brief before midnight on June 15th in cause

number 03-14-00407-CR. I have had several expunctions and nondisclosures to

review, some of which required me to draft and file answers. I have also performed

research related to issues that came up for other attorneys in the office. I have

begun working on the State’s response in 03-14-00639-CR, which I hope to

complete on or shortly after the current deadline of July 2nd, though I have had

several other issues arise in recent days that have required my attention. After

filing that brief, I will need to complete the State’s brief in 03-14-00818-CR.

Because of the foregoing, I have not yet been able to complete a significant amount

of work on a response, and respectfully request an extension of 30 days to file the

State’s brief in the instant cause. This is the first extension sought by Appellee.



                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until July 29, 2015, so that an


                                           2
adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant KELLY RITA

SHEFFIELD’s attorney in this matter:

      Joseph E. Garcia III
      joeg3@sbcglobal.net
      200 N. Seguin Avenue
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 29th day of June, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           4